Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-27-2007

McCauley v. Computer Aid Inc
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4089




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"McCauley v. Computer Aid Inc" (2007). 2007 Decisions. Paper 878.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/878


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                 NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT

                                NO. 06-4089
                             ________________

                             JOHN MCCAULEY

                                      vs.

                           COMPUTER AID, INC.
                         (E.D. Pa. Civ. No. 06-cv-01620)
                             ________________

                             JOHN MCCAULEY

                                      vs.

Corporate Officers ANTHONY J. SALVAGGIO, President; WINSLOW S. HILL, Vice
                   President; NORENE L. SALVAGGIO, Secretary
                           (E.D. Pa. Civ. No. 06-cv-02612)
                                                John McCauley, Appellant
                     ____________________________________

                 On Appeal from the Order of the United States
             District Court for the Eastern District of Pennsylvania
                                      District Court Judge: Honorable Marvin Katz
               _______________________________________

                  Submitted Under Third Circuit LAR 34.1(a)
                               June 21, 2007
          Before: FISHER, ALDISERT and WEIS, CIRCUIT JUDGES

                         (Filed June 27, 2007)
                         _______________________

                                 OPINION
                         _______________________
PER CURIAM.

       John McCauley, proceeding pro se, filed a civil rights action in the

United States District Court for the Eastern District of Pennsylvania against

Computer Aid, Inc. after Computer Aid terminated McCauley’s

employment. McCauley also filed a complaint against Computer Aid’s

corporate officers, Anthony J. Salvaggio, Winslow S. Hill, and Norene L.

Salvaggio (together with Computer Aid, the “Defendants”). The District

Court consolidated the actions, and granted the Defendants’ motion to

dismiss McCauley’s complaints. We will affirm.

       In both complaints, McCauley alleged that Computer Aid hired him

as a Help Desk Analyst on June 4, 2004. The Recruiting Manager, Mrs.

Reynolds, helped McCauley complete Computer Aid’s employment forms.

McCauley asked Reynolds whether he needed to provide his social security

number on the forms. Reynolds replied that she did not know, and told

McCauley that she would contact him at Computer Aid’s client’s place of

business.

       McCauley began training at the client’s work site. McCauley

alleged that he was issued an identification card several days later, but was

then instructed to go home and await further instructions because of a

questionable criminal background check. McCauley spoke to Reynolds,

who told him that he satisfied the criminal background check, but asked

                               2
him whether he took his drug-screening test at an authorized testing site.      McCauley

alleged that he then met with Reynolds. She confirmed that he took the drug-screening

test at an authorized site, and told him that he must complete the employment forms.

McCauley again asked whether he needed to provide his social security number.

Reynolds told McCauley she would contact him later. On June 16, 2004, Reynolds called

McCauley, and told him that Computer Aid was terminating his employment because he

failed to complete and meet its hiring criteria.

              McCauley claimed that the Defendants violated Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq., by firing him on account of his

national origin (American) and by retaliating against him. McCauley asserted that the

Defendants discriminated against him by requiring that he provide his social security

number on an I-9 immigration form and a health insurance enrollment form. McCauley

also brought various constitutional claims, asserted a violation of his statutory right to

privacy, and advanced claims under state law.

              The Defendants moved to dismiss the complaints for failure to state a claim

upon which relief may be granted. The District Court dismissed McCauley’s federal

claims, and declined to exercise jurisdiction over his state law claims. The District Court

also denied McCauley’s motion for reconsideration. This appeal followed. We have

jurisdiction under 28 U.S.C. § 1291. Our standard of review is plenary. Curay-Cramer v.

Ursuline Academy, 450 F.3d 130, 133 (3d Cir. 2006).

              Although McCauley asserted violations of Title VII in the first two counts

                                              3
of his complaint, he does not address these claims on appeal. To the extent McCauley

still seeks to pursue these claims, his complaint does not state a prima facie case for

national origin discrimination. Even assuming McCauley alleged facts that, if true,

established that he is a member of a protected class and qualified to perform his job, he

did not plead facts showing that he was fired under circumstances that give rise to an

inference of unlawful discrimination. See Waldron v. SL Industries, Inc., 56 F.3d 491,

494 (3d Cir. 1995) (setting forth elements of a prima facie case of discrimination).

McCauley does not contend that he was fired because he is American, but because he

refused to provide his social security number on his employment forms, a requirement he

acknowledges was imposed on all of Computer Aid’s employees. See Appendix at 245-

46, 259; Appellant’s Br. at 22-3.

              Other courts of appeals have rejected similar discrimination claims, noting

that federal law requires employers to collect social security numbers to aid enforcement

of tax and immigration laws, and that these requirements apply to all employees. See,

e.g., Cassano v. Carb, 436 F.3d 74, 75 (2d Cir. 2006) (holding that employee who was

fired for refusing to provide her social security number to her employer for fear of

identity theft failed to state a claim under anti-discrimination statutes). McCauley

primarily argues on appeal that Computer Aid was not legally required to obtain his social

security number as a condition of his employment. Even if true, McCauley’s allegations




                                              4
do not support a conclusion that he was fired on account of his national origin.1

McCauley also failed to state a claim for a violation of his constitutional right to privacy

or his right to equal protection under the law.2 Requiring disclosure of a social security

number does not so threaten the sanctity of individual privacy as to require constitutional

protection. See Cassano, 436 F.3d at 75; McElrath v. Califano, 615 F.2d 434, 441 (7th

Cir. 1980). In addition, McCauley has not alleged that the Defendants treated him

differently from those similarly situated to him for purposes of an equal protection claim.

See Andrews v. City of Philadelphia, 895 F.2d 1469, 1478 (3d Cir. 1990). He only

contends that Computer Aid’s foreign employees need not provide a social security

number as a condition of employment. See also Cassano, 436 F.3d at 75-6 (rejecting

equal protection claim because the collection of social security numbers is neutrally

applied, those who refuse to disclose their numbers for fear of identify theft are not a

protected class, and the laws requiring the collection of social security numbers have a



   1
    Similarly, McCauley did not allege facts that, if true, established that he engaged in a
protected activity for purposes of a retaliation claim. See Moore v. City of Philadelphia,
461 F.3d 331, 341 (3d Cir. 2006) (noting that an employee must hold an objectively
reasonable belief that an activity he opposes is unlawful under Title VII).
   2
     McCauley brought his claims under 42 U.S.C. § 1983. The District Court concluded
that the Defendants did not act under color of state law. We do not address whether the
Defendants were state actors because, as discussed below, we agree that McCauley was
not deprived of rights, privileges, or immunities secured by the Constitution or federal
law. See Kost v. Kozakiewicz, 1 F.3d 176, 184 (3d Cir. 1993) (stating requirements for
§ 1983 action). For the same reason, we do not address whether McCauley established
federal action necessary for a Bivens action, asserted in count five of his complaint
against Computer Aid and count three of his complaint against the corporate officers.

                                              5
rational basis).

               We further conclude, for substantially the reasons stated by the District

Court, that McCauley failed to state a claim under the Privacy Act of 1974, 18 U.S.C. §§

241 and 242, or 42 U.S.C. §§ 1985(3) and 1986. Finally, the District Court did not err in

declining to exercise jurisdiction over McCauley’s state law claims, nor did it abuse its

discretion in denying McCauley’s motion for reconsideration. Accordingly, we will

affirm the orders of the District Court.




                                              6